Title: To James Madison from Tobias Lear, 17 July 1801
From: Lear, Tobias
To: Madison, James


⟨N⟩o. 1.
Sir,
Cape François, July 17th: 1801.
I have the pleasure to inform you that I arrived here on the 4th. instant, after a passage of 21 days from the Capes. We met with no Cruisers, and saw but three or four Vessels of any kind on our passage.
On my arrival I delivered your letter to Dr. Stevens, and received from him every mark of polite attention. He went with me to General Toussaint Louverture, to whom he introduced me as the person who was to succeed him in his Office. I handed my Commission to the General, who asked me if I had not a letter for him from the President, or from the Government. I told him I had not, and explained the reason, as not being customary in missions of this kind, where I should be introduced by my Predecessor, and exhibit my Commission as an evidence of my Appointment. He immediately returned my Commission without opening it, expressing his disappointment and disgust in strong terms, saying that his Colour was the cause of his being neglected, and not thought worthy of the Usual attentions. I explained to him, with temper and candour, the nature of the Appointment as not requiring those particular introductions which are given to Diplomatic Characters, and assured him of the President’s respect & consideration. He became more cool—said he would consider the matter, and desired me to see him at 9 o’clk the next morning. I went accordingly, and found with him Genl. Moyese and Genl. Christolphe, two of the principal Generals. He repeated the observations which he had made the Evening before, and added, that it must hurt him in the eyes of his Chief Officers, when it was found that he was not thot. worthy of having a letter from the President or the Governmt. I gave the same explainations wh. I had offered before. He appeared to be much hurt; but after some further conversation, said, that, notwithstanding the mortification he felt, he would give an evidence of his sincere desire to preserve harmony and a good understanding with the United States, by receiving me, and giving me all the countenance and protection, in the execution of my Office, which I could desire. I left my Commission with him to be translated and recorded, and received it back the same evening. Since that time I have had no cause to complain of a want of attention.
I enclose you several papers printed here, by which you will see the Arretes which have been passed at different times respecting Commerce. That of the 18h of Floriel seemed to bear hard upon the American Merchants settled in this Island. Dr. Stevans had remonstrated against it. Several Americans were put upon the list of Consignees; but many remained without that priviledge. On the 18th instant I wrote to the General on the subject in strong but temperate terms. His answer was expressive of warm wishes to favour the Commerce of the United States; but still reserving to himself the right of judging of the qualifications of those who were desireous of being allowed to become Consignees. Since that time he has, however, granted permission to all the Americans settled here (about 20) excepting two or three, and I have reason to suppose that the same has been extended to those settled in other parts of the Island.
I have heard of no Captures by the British since I have been here, and do not learn that they have any Cruizers on this side of the Island. There are 32 American Vessels now in this Port. Flour, Fish and Dry Goods constitute almost all their Cargoes. The first of these Articles is 16½ dolls. pr bbl—Herrings 6½—Dry Goods sold at a loss. Coffee is 24 sous (abt. 15 Cents)—good sugar 6¾ dolls. p. Cwt.
The British Agent was in Jamaica when I arrived here; but I have since been informed that he has arrived at Port Republican.
I have not been long enough here to form a correct opinion of the state of things in this Island. The General in Chief expresses, on all occasions, his strong wishes for a friendly intercourse with the United States.
A new and important Æra has commenced here. A Constitution has been formed for the Government of this Island, by Deputies called together for that purpose by the General in Chief. It was read in public, with great parade, on the 7th instant. The papers which I send you will shew the Addresses which preceded and followed the reading. It is not yet printed for the public. It declares Genl. Toussaint Louverture Governor for life, with the power of naming his successor. It is to be submitted to the French Republic for approbation; but in the meantime, it is to have effect here in the Island.
I shall have the honor of writing to you more fully in a few days, by the Brig Neptune, in which I came out, and which returns directly to Alexandria. By that time I hope to get a Copy of the Constitution which I shall forward to you. At present I shall only add, that I have this moment received a letter from the Governor informing me that provisions are much wanting at Port Republican, and requesting that I would communicate it to the Merchants here. The consequence of which I expect will be to drain this market, which is at present full, and create a demand in this place. With the highest respect & sincere Attachment I have the honor to be Sir, Your most obedient Servant
Tobias Lear.
P. S. It is past midnight & the Vessel wh. carries this sails before day light which must apologize for errors &c.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). Docketed by Wagner as received 6 Aug., with his notation: “The enclosed gazette is the only one in the parcel recd. of any importance. Mr. Pichon has given Mr. Smith a copy of the Constitution to publish. This is confidential.”



   
   JM to Stevens, 2 June 1801.



   
   The National Intelligencer reprinted the constitution and addresses on 10 and 12 Aug. 1801.


